PER CURIAM
Defendant was charged and convicted in Umatilla County for attempted murder and attempted first degree robbery. At the sentencing on those convictions, the trial court imposed two mandatory minimum five-year sentences for the use of a gun under ORS 161.610. The state concedes that the trial court erred in imposing the second “gun minimum.” State v. Haywood, 73 Or App 6, 697 P2d 977 (1985). We agree. See State v. Birchard (A62487), 105 Or App 400, 804 P2d 1224 (1991).
Although the sentences imposed were concurrent and no error was preserved, there may be collateral consequences as a result of imposition of the second five-year minimum. Therefore, we remand for resentencing. State v. Brown, 310 Or 347, 800 P2d 259 (1990).
There is no merit in defendant’s other assignments of error.
Convictions affirmed; remanded for resentencing.